El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte Municipal de Bayamón fue denunciado Isidro Falcón por infracción al artículo número 2, Reglamento No. 28 de Sanidad, por el hecho de que en 17 de mayo de 1918 y en la. calló Oomerío No. 313 de dicho pueblo, de una manera voluntaria y maliciosa reconstruía un edificio de su propiedad o administración sin haber presentado al Depar-tamento de Sanidad un plano triplicado de dicha construc-ción y sin tener permiso autorizado por el mismo departa-mento.
El artículo 2 del Reglamento de Sanidad citado en la de-nuncia dice así:
*896“Art. 2. — Desde la aprobación de este Reglamento en adelante no se podrá construir o reconstruir en la Isla de Puerto Rico ediñ-cio alguno sin antes haberse presentado al Servicio de Sanidad un plano triplicado de dicha construcción. * * * El Servicio de Sa-nidad aprobará dichos planos o en su caso hará las observaciones que resulten necesarias, de acuerdo con los reglamentos de sanidad vigentes, dentro de un plazo razonable. No se empezarán las obras sin la aprobación definitiva de dichos planos. * *
Celebrado el juicio en grado de apelación ante la Corte de Distrito de San Juan, Sección Segunda, esa corte dictó sentencia en 30 de diciembre de 1918 declarando culpable a Isidro Falcón de infracción a la Ley de Sanidad por recons-truir un edificio suyo sin permiso y plano aprobado y le con-denó a $15 de multa o a un día de cárcel por dólar, y costas, contra cuya sentencia interpuso Falcón recurso de apelación para ante esta Corte Suprema.
Tanto la parte apelante como el fiscal solicitan la revo-cación de la sentencia apelada por falta de prueba de la in-fracción del reglamento de que se trata.
Hemos examinado las pruebas practicadas en el juicio y de ellas sólo aparece que el denunciado se limitó a pintar las paredes de su casa y a substituir por otras unas tablas de-terioradas de las paredes y del piso. Ni en lenguaje grama-tical, ni en lenguaje legal, esos actos determinan la construc-ción o reconstrucción de un edificio, requisito necesario para que sea obligatoria la presentación del plano triplicado al Servicio de Sanidad y la aprobación del mismo antes de co-menzarse las obras.
En el presente caso holgaba la presentación de plano al-guno al Departamento de Sanidad, por la razón de que las obras de pintura y de substitución de unas tablas deterio-radas por otras no están sujetas a reglas sanitarias.
. Es de revocarse la sentencia apelada y absolverse al ape-lante con las costas de oficio. ■

Revocada la sentencia y absuelto el acusado con las costas de oficio.

*897Jueces concurrentes: Sres. Asociados "Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.